MEMORANDUM **
California state prisoner Eddie Young appeals pro se the district court’s judgment dismissing Young’s 42 U.S.C. § 1983 action alleging that a federal magistrate judge refused to consider new evidence, to hold an evidentiary hearing, and to return evidence to Young in a prior habeas action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal of a suit based on judicial immunity, Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996), and we affirm.
The district court properly dismissed Young’s action because the acts of which he complained were wholly judicial in na*372ture and were within the magistrate judge’s jurisdiction. See id. at 1244.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.